


110 HR 5713 IH: Splash and Dash Correction Act of

U.S. House of Representatives
2008-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5713
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2008
			Mr. Shadegg
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the
		  eligibility for certain fuels credits for fuel with insufficient nexus to the
		  United States.
	
	
		1.Short titleThis Act may be cited as the
			 Splash and Dash Correction Act of
			 2008.
		2.Statement of
			 Constitutional AuthorityThe
			 Congress enacts this Act pursuant to clause 1 of section 8 of Article I of the
			 United States Constitution and Amendment XVI of the United States
			 Constitution.
		3.Clarification of
			 eligibility for certain fuels credits for fuel with insufficient nexus to the
			 United States
			(a)In
			 general
				(1)Alcohol
			 creditSubsection (d) of section 40 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
					
						(6)Limitation to
				alcohol with connection to the United States
							(A)Alcohol
				creditNo alcohol credit shall be determined under this section
				with respect to any alcohol unless such alcohol is produced in the United
				States for consumption in the United States or entered into the United States
				for consumption in the United States.
							(B)Alcohol mixture
				creditNo alcohol mixture
				credit shall be determined under this section with respect to any mixture
				unless such mixture is produced in the United States for consumption in the
				United States or entered into the United States for consumption in the United
				States.
							(C)No credits for alcohol destined for
				exportNo credit (other than
				the small ethanol producer credit) shall be determined under this section with
				respect to any mixture or alcohol if such mixture or alcohol is destined for
				export from the United States (as determined by the
				Secretary).
							.
				(2)Biodiesel
			 creditSubsection (d) of section 40A of such Code is amended by
			 adding at the end the following new paragraph:
					
						(5)Limitation to
				biodiesel with connection to the United States
							(A)Biodiesel
				creditNo biodiesel credit
				shall be determined under this section with respect to any biodiesel unless
				such biodiesel is produced in the United States for consumption in the United
				States or is entered into the United States for consumption in the United
				States.
							(B)Biodiesel
				mixture creditNo biodiesel mixture credit shall be determined
				under this section with respect to any mixture unless such mixture is produced
				in the United States for consumption in the United States or is entered into
				the United States for consumption in the United States.
							(C)No credits for biodiesel destined for
				exportNo credit (other than
				the small agri-biodiesel producer credit) shall be determined under this
				section with respect to any mixture or biodiesel if such mixture or biodiesel
				is destined for export from the United States (as determined by the
				Secretary).
							.
				(3)Excise tax
			 creditsSection 6426 of such Code is amended by adding at the end
			 the following new subsection:
					
						(h)Limitation to
				fuels with connection to the United States
							(1)Mixture
				creditsNo credit shall be
				determined under this section with respect to any mixture unless such mixture
				is produced in the United States for consumption in the United States or is
				entered into the United States for consumption in the United States.
							(2)Alternative fuel
				creditNo alternative fuel
				credit shall be determined under this section with respect to any alternative
				fuel unless such alternative fuel is produced in the United States for
				consumption in the United States or is entered into the United States for
				consumption in the United States.
							(3)No credits for fuels destined for
				exportNo credit shall be
				determined under this section with respect to any mixture or alternative fuel
				if such mixture or alternative fuel is destined for export from the United
				States (as determined by the
				Secretary).
							.
				(4)PaymentsSubsection
			 (e) of section 6427 of such Code is amended by redesignating paragraph (5) as
			 paragraph (6) and by inserting after paragraph (4) the following new
			 paragraph:
					
						(5)Limitation to
				fuels with connection to the United StatesNo amount shall be
				payable under paragraph (1) or (2) with respect to any mixture or alternative
				fuel if credit is not allowed with respect to such mixture or alternative fuel
				by reason of section
				6426(h).
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after the date of the enactment of this Act.
			
